COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                            ORDER

Appellate case name:     In re Joseph F. Radler III, The Dick Law Firm, PLLC

Appellate case number:   01-22-00341-CV

Trial court case number: 1143116

Trial court:             County Civil Court at Law No. 3 of Harris County

        Relators Joseph F. Radler III and The Dick Law Firm, PLLC have filed a petition for writ
of mandamus challenging the trial court’s February 7, 2022 order imposing sanctions and the
modified order signed on March 10, 2022. Relators have also filed a motion for emergency relief,
asking that we stay the trial court’s February 7, 2022 order and March 10, 2022 modified order.
       The motion for emergency relief is granted. The trial court’s orders of February 7, 2022
and March 10, 2022 are stayed pending disposition of this petition for writ of mandamus or other
order of this Court.
       The Court requests real party in interest State Farm Mutual Automobile Insurance
Company to file a response to the petition for writ of mandamus within 20 days of the date of
this order.
       It is so ORDERED.

Judge’s signature: _____/s/ Justice Peter Kelly____________________
                    Acting individually  Acting for the Court


Date: __May 5, 2022___________